Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group II in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, US 20080310796 A1. 
Regarding claim 13,  Lu teaches a fiber optic connector (see figs. 1-5 and abstract/summary) comprising: 
a connector housing comprising a longitudinal axis (see at least fig. 1, item housing with longitudinal axis); a multi-diametrical sealing flexure 23 (see at least figs. 1-3, item multi-dimensional fixture 23) comprising a cable engaging portion 60 sized for engaging an outer cable surface (see pa. 0014, engaging with outer surface of the cable 28) and 
a connector housing engaging portion (i.e., 68 or 30) sized for engaging an outer housing surface 22/20 of the connector housing (see pa. 0016); and 
a subcutaneous sealing element 33/112 configured for positioning between an outer surface of the connector housing (connector housing portion 32 with an outer surface)  and an inner surface of the multi-diametrical sealing flexure (see inner portion of the housing portion 22, where the subcutaneous sealing element 33/112 is located beneath it), wherein the subcutaneous sealing element 33  bounds an entire rotational periphery of the connector housing about the longitudinal axis of the connector housing and cooperates with the multi-diametrical sealing flexure to form an annular projection in an outer surface of the multi-diametrical sealing flexure when assembled (clearly shown in at least fig. 1-3, where the subcutaneous sealing element 33  cooperates between the outer housing end portion 32 and inner surface portion (projected) of the multi-diametrical sealing flexure 23 portion 22 where the projection is formed).  
	However, Lu is silent on the above sealing fixture to be “multi-dimensional”. Nonetheless, it is obvious/well-known to those of ordinary artisan skilled in the art when the invention was made that a connector having different widths and longitudinal portions in 3-dimensional coordinates is/known as multi-dimensional as to facilitate compact and sealed connector housing containing optical components. 

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  Lu and the motivation incorporated herein in rejection of the following claims as follows:

14. (Original) The fiber optic connector of claim 13, wherein the connector housing defines a sealing element retention feature (see fig. 3, item a first groove wall forming the groove 32 similar to that of the applicant, see pa. 0021).  
15. (Original) The fiber optic connector of claim 14, further comprising a sealing element configured for positioning on the sealing element 33 retention feature of the connector housing (see fig. 3, item a second groove wall forming the groove 32 similar to that of the applicant, see pa. 0021).  .  
16. (Original) The fiber optic connector of claim 15, wherein the sealing element is an O-ring (see pa. 0021).   
17. (Original) The fiber optic connector of claim 13, wherein an outer surface of the connector housing defines a seal accommodating groove, and wherein the seal accommodating groove is configured for positioning the subcutaneous sealing element 112 (see fig. 3, item groove 32, see pa. 0021).   
18. (Original) The fiber optic connector of claim 13, wherein the subcutaneous sealing element comprises an O-ring (pa. 0021).  
19. (Original) The fiber optic connector of claim 13 terminating a fiber optic cable comprising an optical fiber (see fig. 1 and pa. 0015). 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20200371306 A1
US 10656347 B2
US 20200124805 A1
US 10545298 B2
US 10495822 B2
US 20190187396 A1
US 20190162910 A1
US 20190147202 A1
US 20190004256 A1
US 20180267243 A1
US 20180081127 A1
US 9891391 B2
US 20170351037 A1
US 9766416 B1
US 20170176252 A1
US 20170160492 A1
US 9645331 B1
US 20170038538 A1
WO 2016156610 A1
US 20160209599 A1
US 20160209605 A1
US 20150168657 A1
US 20150144883 A1
WO 2015009435 A1
US 20140355936 A1
US 20140341511 A1
US 8764316 B1
US 20140153876 A1
US 20140029897 A1
US 8213761 B2
US 20110229098 A1
US 20110047731 A1
US 20100054680 A1
US 7621675 B1
US 20090148104 A1
US 20090136184 A1
US 20080317415 A1
US 20080310796 A1
US 20080175542 A1
US 20080175541 A1
US 20080175546 A1
US 20060153503 A1
US 6856748 B1
US 6848838 B2
US 20030063868 A1
US 6409391 B1
US 6375363 B1
US 20020012502 A1
US 6206581 B1
US 6045270 A
US 5913001 A
US 5519799 A
US 5067783 A
US 5058984 A
US 4783137 A

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883